NOTE: This order is nonprecedential.

  Wuiteb $tates (!Court of §ppeaIs
      for tbe jfeberaI (!Circuit

                       K-TEC, INC.,
                     Plaintiff-Appellee,

                             v.
              VITA-MIX CORPORATION,
                 Defendant·Appellant.


                     2011-1244, -1484


   Appeals from the United States District Court for the
District of Utah in case no. 06-CV·0108, Judge Tena
Campbell.


                       ON MOTION


                        ORDER

     Upon consideration of K-TEC, Inc.'s unopposed motion
to lift the stay of the briefing schedule and to set July 26,
2011 as the due date for Vita-Mix Corporation's opening
brief,

    IT Is ORDERED THAT:

    The motion is granted.
K-TEC v. VITA-MIX CORP                               2
                            FOR THE COURT


      Jll 182011             lsI Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Brett L. Foster, Esq.
    Alan L. Briggs, Esq.                  FILED
                                 8.s_ COURT OF APPEALS FOR
s21                                 THE FEDERAL CIRCUIT

                                      JUL 182011
                                        JANHORBALY
                                           CLERK